Ragan, C.
This is a rehearing of Seaver v. Hall, 50 Neb., 878. Since the rehearing in the case Vas granted it has been re-argued at the bar and we have again carefully reviewed the briefs and arguments of counsel and re-examined the questions presented by the record. It. would subserve no useful purpose here to restate the reasons for our conclusion and it must suffice to say that we are now all of the opinion that our former conclusion in- this case was the correct one and we accordingly adhere to it. The judgment of the district court is reversed.
Reversed and remanded.
Harrison, J., not sitting.